In an action to recover damages for personal injuries suffered by plaintiff as the result of a fall in the vestibule of defendant’s cafeteria because of the alleged presence of an icy condition, plaintiff appeals from so much of an order which sets aside a verdict in his favor as against the weight of the evidence, and defendant appeals from so much of the same order which denies its motion to dismiss the complaint. Order unanimously affirmed, without costs. No opinion. Present —Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.